         Case 20-33948 Document 1936 Filed in TXSB on 07/29/21 Page 1 of 1
                                                                                                United States Bankruptcy Court
                                                                                                    Southern District of Texas

                                                                                                        ENTERED
                       IN THE UNITED STATES BANKRUPTCY COURT                                            July 29, 2021
                         FOR THE SOUTHERN DISTRICT OF TEXAS                                          Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

                                                     §
In re:                                               §       Chapter 11
                                                     §
FIELDWOOD ENERGY LLC, et al.,                        §       Case No. 20-33948 (MI)
                                                     §
                 Debtors.1                           §       (Jointly Administered)
                                                     §

                     ORDER GRANTING APACHE CORPORATION’S
                   EMERGENCY MOTION FOR A STATUS CONFERENCE
                             [Relates to Docket No. 1932]

         Upon consideration of Apache Corporation’s Emergency Motion for a Status Conference,

and for cause shown, it is HEREBY ORDERED THAT:

         1.      A status conference in the above-captioned chapter 11 cases is set for Tuesday,

August 3, 2021, at 1:00 p.m. (prevailing Central Time).




Signed:
Dated: ___________________,
        July 29, 2021
         October 17, 2018   2021
        Houston, Texas
                                                          ____________________________________
                                                               MARVINMarvin
                                                                         ISGURIsgur
                                                              United BANKRUPTCY
                                                     UNITED STATES   States BankruptcyJUDGE
                                                                                       Judge




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778); Fieldwood
Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489); Fieldwood SD
Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf LLC (8107);
Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971); Galveston
Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422). The Debtors’ primary mailing address is 2000
W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.
